     Case 4:17-cv-00673-ALM Document 11 Filed 11/26/18 Page 1 of 1 PageID #: 50



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS

  LATOYA OWENS,                                 §
           Plaintiff,                           §
                                                §    Civil Action No. 4:17-cv-00673-ALM
                v.                              §
                                                §
  TRANSWORLD SYSTEMS, INC.,                     §
          Defendant.                            §
                                                §
                                                §
                                                §


               ORDER GRANTING JOINT STIPULATION OF DISMISSAL

         Pending before the Court is the Parties’ Stipulation of Dismissal. After review of

  the Stipulation, and any opposition thereto, the Court concludes that the Stipulation is

  GRANTED. Plaintiff’s Complaint is dismissed with prejudice, with each party to bear its

. own costs and fees.

         All relief not previously granted is hereby denied.

         The Clerk is directed to close this civil action.

         IT IS SO ORDERED.
          SIGNED this 26th day of November, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
